Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2018

                                      No. 04-18-00307-CR

                                        Christian HART,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-05-00037-CRK
                         Honorable Russell Wilson, Judge Presiding

                                         ORDER
       After we granted court reporter Leticia M. Escamilla’s first, second, and third motions for
extension of time to file the reporter’s record, the record was due on September 5, 2018. See
TEX. R. APP. P. 35.3(c).
        On September 7, 2018, the court reporter advised this court of the reasons for the delays,
and by regular telephone calls to court staff, she kept the court informed of her progress. She
filed the final portions of the record on September 13, 2018.
       The reporter’s record is filed. Appellant’s brief is due on October 15, 2018.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court